SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of April, 2014 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Platform P-20 resumes production Rio de Janeiro, April 7, 2014 – Petróleo Brasileiro S.A – Petrobras announces that platform P-20, installed in Marlim field, Campos Basin, restarted production on Monday, April 7, at 10:30 am. The unit was temporarily shutdown due to damage caused by a fire that affected the platform’s chemical products system on December 26 of last year. With authorization from the competent agencies, Petrobras has taken all steps necessary to normalize operations on P-20, according to the most rigorous health, safety and environmental standards. Specialized teams from various disciplines worked tirelessly and hard for about 100 days to carry out the recovery work. Overall, 79 professionals onshore (25 of which exclusively dedicated) as well as 220 onboard were involved. P-20 has an output capacity of some 20,000 barrels of oil per day and is one of the units that make up the Marlim Field production systems in Campos Basin. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:April 7, 2014 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
